— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 7, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible for benefits on the ground that she was not available for employment. The denial of fringe *1032benefits for long-term temporary assignments did not justify claimant’s restriction to assignments of one month’s duration. (See Matter of Shanley [CatherwoodJ 27 AD2d 496.) A restriction of employment to areas in which she would accept work was also a disqualifying factor. (Matter of Daniels [CatherwoodJ, 28 AD2d 601.) The record contains substantial evidence which supports the board’s determination that claimant did not establish that she was available for employment, and it must, therefore, be sustained. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.